       Case 1:18-cv-01245-LM Document 14 Filed 09/15/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Scott LeBlanc

     v.                                       Case No. 18-cv-1245-LM

NH, State of




                                  ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated June 8, 2020.      Additionally, finding that the

petitioner has failed to make substantial showing of the denial

of a constitutional right, the court declines to issue a

certificate of appealability.      See 28 U.S.C. § 2253(c)(2); Rule

11, Rules Governing Habeas Corpus Cases Under Section 2254;

First Cir. LR 22.0.


                                       ____________________________
                                       Landya B. McCafferty
                                       Chief Judge

Date: September 15, 2020


cc: Scott LeBlanc, pro se
